Citation Nr: 0611163	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent prior to August 20, 2003, and in excess of 10 
percent thereafter, for recurrent lumbar disc surgeries and a 
history of lumbosacral strain. 

2.  Entitlement to an initial disability rating in excess of 
20 percent for chronic ligamentous strain of the left knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for mild degenerative joint disease (DJD) of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for 
recurrent lumbar disc surgeries and a history of lumbosacral 
strain with limited motion and significant x-ray findings and 
assigned a 20 percent rating effective March 19, 2002.  

This matter also comes before the Board from an April 2003 
rating decision, which granted service connection for chronic 
ligamentous strain of the left knee with a 20 percent rating 
effective March 19, 2002 and mild DJD of the left knee with a 
10 percent rating also effective March 19, 2002.  The Board 
notes that the same rating decision denied service connection 
for a right knee condition.  The issue was included in an 
April 2003 supplemental statement of the case (SSOC).  
However, the veteran clarified in a June 2003 statement that 
he was not appealing the right knee.  As such, the claim is 
not in appellate status.  

The veteran presented testimony before the RO in February 
2004 and the Board in November 2005.  The transcripts have 
been obtained and associated with the claims folder.

During the veteran's November 2005 Board hearing, he raised a 
claim for service connection for schizophrenia. The Board 
notes the claim was previously denied by the RO in August 
2005.  As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Finally, the Board notes that a June 2004 rating decision 
denied a claim for a total disability rating based on 
individual unemployability (TDIU) based on service connected 
disabilities.  The veteran appealed the denial and a 
statement of the case (SOC) was issued in November 2004.  
However, the veteran failed to file a substantive appeal 
consisting of either a properly completed VA Form 9, Appeal 
to Board of Veterans' Appeals, or correspondence containing 
the necessary information to perfect the appeal.  38 C.F.R. 
§ 20.202.  Thus, the matter is not before the Board at this 
time.  Fenderson v. West, 12 Vet. App. 119, 131 (1999) 
(holding that the veteran failed to perfect his appeal to the 
Board and, hence, the Board did not err when it decided that 
that issue was not on appeal to the Board).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to September 22, 2002, there is no objective 
evidence of severe intervertebral disc syndrome manifested by 
reoccurring attacks with intermittent relief or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion
3.  Between September 22, 2002, and August 20, 2003, there is 
no objective medical evidence of intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  

4.  From August 20, 2003, there is objective medical evidence 
of severe limitation of motion of the veteran's lumbar spine.

5.  The veteran's chronic ligamentous strain of the left knee 
has not been productive of severe recurrent subluxation or 
lateral instability.

6.  The veteran's DJD of the left knee has not been 
productive of extension of the leg limited to 5 degrees or 
flexion limited to 60 degrees.  There is no x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for an initial disability rating in excess 
of 20 percent prior to August 20, 2003, for recurrent lumbar 
disc surgeries and a history of lumbosacral strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Codes 5235-5243 (2005).  

3.  The criteria for a 40 percent rating for recurrent lumbar 
disc surgeries and a history of lumbosacral strain from 
August 20, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5293, 5295 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 
5235-5243 (2005).  

4.  The criteria for an initial disability rating in excess 
of 20 percent for chronic ligamentous strain of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5257.

5.  The criteria for an initial disability rating in excess 
of 10 percent for mild DJD of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2002, prior to the initial decision 
on the claims in February 2003 and April 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the May 2002 
letter as to what kinds of evidence was needed to 
substantiate the original claims for service connection for 
his back and left knee.  The veteran was informed that 
evidence towards substantiating his claims would be evidence 
of (1) a current disability; (2) the existence of the disease 
or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  

While the Board notes the May 2002 VCAA letter was regarding 
the veteran's original service connection claims and not for 
higher initial ratings for his back and left knee, the 
Board's decision to proceed in adjudicating these claims does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board observes that the Court's decision in 
Pelegrini was focused upon the critical question of whether a 
claimant would be prejudiced by a VCAA advisement, after an 
adverse decision by the RO on an initial claim for service-
connection. (Emphasis added).  Thus, as the veteran's claims 
were originally for service connection and the May 2002 VCAA 
notification was issued prior to a determination on the 
merits, the Board finds the veteran was not prejudiced.    

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran filed his service connection 
claims in March 2002.  The February 2003 and April 2003 
rating decisions granted service connection for recurrent 
lumbar disc surgeries, chronic ligamentous strain of the left 
knee, and mild DJD of the left knee.  The veteran took issue 
with the initial ratings assigned in his May 2003 notice of 
disagreement (NOD).  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  The RO properly issued 
SOCs in August 2003 and March 2004, which contained the 
pertinent criteria for establishing increased ratings, the 
new issues.  

The Board further notes that an additional VCAA letter was 
issued in February 2005, which contained the criteria for 
establishing increased ratings. As such, the Board finds that 
the duty to assist and notice provisions of the VCAA have 
been satisfied, current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006)..   

In the February 2005 VCAA letter, the veteran was 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertained to the 
claims.  Thus, the Board finds that he was fully notified of 
the need to give to VA any evidence pertaining to his claims.  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, reports of VA 
examination, Social Security Administration (SSA) records, 
and private medical records have been obtained in support of 
the claims on appeal.  The Board notes that the veteran 
submitted private medical records from Methodist Hospital in 
November 2005 with a waiver of initial RO consideration.  As 
such, a remand for preparation of an SSOC is not necessary.  
The veteran presented testimony before the RO in February 
2004 and the Board in November 2005.  The transcripts have 
been obtained and associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

General Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disabilities of the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non weight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.
 
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The United States Court of Appeals for Veterans 
Claims (Court) has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45 (2004).

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  

Analysis

I. Recurrent Lumbar Disc Surgeries

The veteran contends that his service-connected recurrent 
lumbar disc surgeries warrants an initial rating in excess of 
20 percent disabling due to such symptoms as pain, limited 
motion, and restriction of activities.  

Service connection for recurrent lumbar disc surgeries and a 
history of lumbosacral strain with limited motion and 
significant x-ray findings was awarded in a February 2003 
rating decision.  The RO assigned a 20 percent rating 
effective March 19, 2002.  

The veteran is appealing the original assignment of the 20 
percent rating following the award of service connection.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a September 2003 rating decision, the RO decreased the 
veteran's rating to 10 percent effective August 20, 2003.  
The Board notes that separate 10 percent ratings for 
neurological deficiencies of the right and left lower 
extremities were awarded effective August 20, 2003.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status. 

The veteran's recurrent lumbar disc surgeries was originally 
rated under 38 C.F.R. § 4.71a (2002), diagnostic codes 5293 
pertaining to intervertebral disc syndrome and 5295 
pertaining to lumbosacral strain, as 20 percent disabling.

Before September 22, 2002, Diagnostic Code 5293, provided a 
20 percent rating for moderate disability, with recurring 
attacks.  A 40 percent rating was provided for severe 
disability manifested by reccurring attacks with intermittent 
relief.  A 60 percent rating was provided for intervertebral 
disc syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Code 5293 (2002). 
Before September 22, 2002, Diagnostic Code 5295, provided a 
20 percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and 40 percent disabling 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

Effective September 22, 2002, under the revisions to Code 
5293, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that under the previous 
criteria prior to effectuation of any revised criteria, the 
veteran's recurrent lumbar disc surgeries, more closely 
approximate the criteria for the current 20 percent rating 
prior to September 22, 2002.  See 38 C.F.R. §§ 4.3, 4.7.  In 
this regard, the clinical evidence of record indicates that 
lumbar laminectomies were performed in May 1980, September 
1981, and the last in April 1987.  Upon VA examination in 
April 1989, the veteran had full range of motion regarding 
his back.  A computerized tomography (CT) of the lumbar spine 
showed old disc herniation with calcification at L4-5, mild 
diffuse bulging annulus at L5-S1, and mild degenerative facet 
disease at L4-5 bilaterally with a minimal bulging annulus at 
L3-4.  Back strain was diagnosed by history only.

Records from the SSA show the veteran was status post lumbar 
laminectomies.  He was considered disabled as of November 
1986.  A physical examination performed in May 1998, in 
conjunction with his SSA claim, showed the extremities were 
symmetrical.  There was no spasm or atrophy of the muscles of 
the back or limbs.  There was some tenderness in the lumbar 
area of the back; however, his bending and extension were 
considered "quite good."  Vibratory and proprioceptive 
senses were normal.  The veteran was able to walk on his heel 
and toe and do tandem walking.  He did not require any 
assistive device to stabilize station or gait.   

A follow-up examination by SSA in September 1998 showed no 
spasm or atrophy.  The veteran had back pain on left straight 
leg raising to about 20 degrees below the horizon with the 
right leg sitting and about 30 degrees below the horizon with 
the left leg sitting.  His supine straight leg raising 
tolerance was somewhat greater.  The left leg supine straight 
leg raising was possible to about 20 degrees before back pain 
started and he was able to elevate the right leg to about 40 
degrees. Vibratory and proprioceptive senses were preserved.  
The veteran was able to walk on his heel and toes and do 
tandem walking.  The veteran's symptoms were considered 
intermittent suggesting a temporary impingement on the L5 
disc on the left.  Exogenous obesity was also noted. 

VA outpatient treatment records dated in March 1999 simply 
note low back pain. The veteran was afforded a VA spine 
examination in May 2002.  The veteran complained of chronic 
low back pain, but denied the use of a back brace.  He 
indicated he had not been treated by a doctor since 
approximately 1997 or 1998 for his back.  The examiner noted 
the veteran's back pain did not appear to have increased over 
the past few years.  The examiner also noted a limited 
examination of the lumbar spine was performed as the veteran 
stood up and barely bent over.  The veteran bent over to 
about 65 degrees and extended to 15 degrees.  Lateral bending 
to the left and right was 20 degrees. Rotation was 25 degrees 
bilaterally.  The veteran did not perform repetitive motion 
testing.  The examiner indicated the veteran did about two 
repetitions and stopped expressing discomfort, but to the 
examiner it did not appear that the veteran was in that much 
discomfort.  Dull and sharp sensations were intact in the 
lower extremities.

Thus, based on the aforementioned, prior to September 22, 
2002, there was no objective evidence of severe 
intervertebral disc syndrome manifested by reoccurring 
attacks with intermittent relief or severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2002).  There was also no evidence of favorable 
ankylosis of the lumbar spine (diagnostic code 5289) or 
severe limitation of motion of the lumbar spine (diagnostic 
code 5292).  Id.

Between September 22, 2002, and August 20, 2003, there is no 
clinical evidence, i.e. range of motion studies, x-rays, 
physical examinations, etc., with regard to the veteran's 
back.  Therefore, there is no objective medical evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Similarly, there is no objective 
medical evidence of the following: favorable ankylosis of the 
lumbar spine; severe limitation of  motion of the lumbar 
spine; or severe intervertebral disc syndrome manifested by 
reoccurring attacks with intermittent relief or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion .  38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (2003).  

On August 20, 2003, the veteran was afforded a VA spine 
examination.  The veteran complained of pain, stiffness, and 
weakness in his low back.  He indicated he used a cane to aid 
in walking.  The veteran denied bowel or bladder dysfunction.   
Forward flexion was performed from zero to 40 degrees and 
then the veteran stopped abruptly due to complaints of pain.  
Posterior extension was performed to 3 degrees, lateral 
flexion was to 5 degrees bilaterally, and lateral rotation 
was 10 degrees bilaterally.  The veteran appeared to be in a 
fair amount of discomfort.  The examiner indicated the 
veteran's musculature of the back seemed somewhat weakened.  
The veteran had no postural abnormalities or fixed 
deformities.  He walked with an antalgic gait.  Deep tendon 
reflexes were difficult to elicit and ankle jerks were also 
difficult to find.  Only one additional repetitive motion 
testing was performed.  Pain worsened at 20 degrees of 
forward flexion, but the veteran went to 30 degrees.  The 
veteran had moderate to marked weakness and fatigability.  
But there was no incoordination.  The examiner noted the 
veteran's spine was painful on any motion incurred.

As noted above, in a September 2003 rating decision, the RO 
decreased the veteran's rating for recurrent lumbar disc 
surgeries to 10 percent effective August 20, 2003.   However, 
separate 10 percent ratings for neurological deficiencies of 
the right and left lower extremities were awarded effective 
August 20, 2003.  Based on the August 2003 VA examination, 
there is no indication that the veteran has intervertebral 
disc syndrome with any incapacitating episodes.  Note (1) 
following diagnostic code 5293, indicates that an 
incapacitating episode is a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  There is no objective medical evidence that the 
veteran required bed rest for at least one week but less than 
two weeks during the 12 months previous to August 2003.  
While separate 10 percent ratings have been assigned for 
neurological deficiencies of the lower extremities, which 
shall remain in effect, the veteran is not properly rated 
under diagnostic code 5293. 

However, the Board finds that a higher rating is warranted 
under a different Diagnostic Code.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board notes that in the initial February 2003 rating 
decision, the RO determined an overall disability level, 
divided the percentage into 100 and then multiplied the total 
by .03% (which the Board believes was a typographical error 
for .30) based on the opinion of the November 2002 VA 
examiner that approximately 20 to 30 percent of the veteran's 
back problems were related to the initial service injury.  It 
is not clear from the current evidence which percentage of 
the overall back disability is due to service and which is 
due to the post-service motor vehicle accidents.  Thus, the 
Board is affording the veteran all reasonable doubt and is 
basing it's analysis on the veteran's overall back 
disability.  Based on the August 2003 VA examination 
findings, to include the complaints of pain, limited motion, 
weakness, and fatigability, a 40 percent rating is warranted 
from August 20, 2003, for severe limitation of motion of the 
lumbar spine under diagnostic code 5292.  38 C.F.R. § 4.71a 
(2003); DeLuca, 8 Vet. App. at 206.     There is no objective 
medical evidence of unfavorable ankylosis of the lumbar spine 
to warrant a 50 percent rating under diagnostic code 5289.  
Id.

Effective September 26, 2003, revisions to the VA rating 
schedule established a General Rating Formula for Diseases 
and Injuries of the Spine.  For diagnostic codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease are rated as 
follows: 100 percent  for unfavorable ankylosis of the entire 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 40 percent for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004).  

The Board finds that there is no objective medical evidence 
from September 26, 2003, that the veteran's recurrent lumbar 
disc surgeries are manifested by either unfavorable ankylosis 
of the entire spine or unfavorable ankylosis of the entire 
thoracolumbar spine in order to warrant a higher rating.  Id.  
In this regard, upon general medical examination in October 
2003, the veteran had no focal neurological deficits.  Ankle 
jerks were present and deep tendon reflexes were 1+/4 in both 
lower extremities.  He ambulated slowly using a cane and had 
a somewhat antalgic gait.  The veteran could forward flex his 
truck from zero to 40 degrees.  Posterior extension was from 
zero to 10 degrees, lateral flexion was from zero to 10 
degrees bilaterally, and lateral rotation was zero to 15 
degrees in both directions.  There were no abnormalities or 
fixed deformities of the back.  

VA outpatient treatment records dated between 2003 and 2004 
contain complaints of chronic low back pain, but in May 2004 
the veteran's back was found to be stable. In July 2004, 
strength was 5/5 in the lower extremities.  

With regard to the veteran's credible complaints of pain 
experienced in his back, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were also considered. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.   While the veteran did not perform 
additional testing upon VA examination in October 2003 due to 
complaints of pain, the veteran denied instability, 
incoordination, weakness, or fatigability.  The veteran also 
denied any episodes of incapacitating back pain, but did 
indicate he had to lie down three to four hours each day for 
his back.  There was no focal neurological deficit, or motor 
or sensory loss in either extremity.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
recurrent lumbar disc surgeries and its effects on his 
earning capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  At present, however, there is no basis for 
assignment of an evaluation, to include "staged" ratings, 
other than those noted above. Fenderson, 12 Vet. App. at 125-
126.

The Board has also considered the assignment of an 
extraschedular evaluation in the instant case.  However, the 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  Though the Board is still obligated to seek 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's recurrent 
lumbar disc surgeries have not required inpatient care since 
1981, nor have they by themselves markedly interfered with 
employment.  While the veteran is a recipient of SSA 
disability for his back, he is also receiving compensation 
for hepatitis and obesity.  The current increased 40 percent 
rating from August 20, 2003, adequately compensate the 
veteran for the nature and extent of severity of his back.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.

II. & IIII.  Chronic Ligamentous Strain and DJD of the Left 
Knee

The veteran contends that his service-connected left knee 
strain warrants an initial rating in excess of 20 percent 
disabling and his DJD warrants an initial rating in excess of 
10 percent due to such symptoms as pain, limited motion, and 
restriction of activities.  
Service connection for chronic ligamentous strain and mild 
DJD of the left knee was awarded in an April 2003 rating 
decision.  The RO assigned a 20 percent rating for strain and 
a 10 percent rating for DJD both effective March 19, 2002.  

The veteran appealed the original assignment of these ratings 
and as such, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 125-126.

The veteran's ligamentous strain is rated under 38 C.F.R. 
§ 4.71a, diagnostic code 5257 as 20 percent disabling.  For 
other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling and a moderate case is to be rated 20 
percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

DJD of the left knee is rated under 38 C.F.R. § 4.71a, 
diagnostic code 5010 as 10 percent disabling.  Traumatic 
arthritis, Diagnostic Code 5010, is evaluated under the same 
rating criteria as degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a.  When, however, the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Under VA General Counsel opinions VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under diagnostic code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis 
and limitation of motion sufficient to warrant a zero percent 
rating under DC 5260 or DC 5261, a separate rating is 
available under DC 5003 or DC 5010.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's left 
knee strain and DJD, more closely approximates the criteria 
for the current 20 percent and 10 percent ratings 
respectively.  See 38 C.F.R. §§ 4.3, 4.7.  In this regard, 
private medical records from Physician's Clinic showed the 
veteran had a tear in his medial meniscus of the left knee in 
July 1983.  Arthroscopic surgery was performed.  

Upon VA examination in April 1989, the veteran had full range 
of motion of the left knee.  VA outpatient treatment records 
dated in April 1999 noted left knee arthritis; however, there 
were no complaints with respect to the left knee or objective 
findings in 1999.  During the May 2002 VA joints examination, 
the veteran indicated that he had not seen any doctors for 
his knee since the 1980's.  The veteran did complain of pain 
and feelings that his left knee had gone to sleep.  Range of 
motion studies showed the veteran had flexion to 135 degrees.  
There was no effusion noted and no pain on palpation.  The 
veteran had negative McMurray's, as well as drawer and 
Lachman's tests.  A June 2002 addendum indicated that x-rays 
of the left knee were normal.

In March 2003, the veteran was afforded an additional VA 
joints examination.  The veteran complained of flare-ups 
approximately two times per week related to excessive 
activities.  He indicated he used a cane for ambulation.  The 
veteran denied using a knee brace. Examination of the left 
knee demonstrated a 20 degree valgus deformity of the knee.  
Passive and active range of motion was from zero to 130 
degrees.  There was no pain with passive motion in the knee.  
There was moderate varus valgus laxity noted in 20 degrees of 
knee flexion.  Posterior drawer test was negative, as was 
Lachman's and McMurray's.  There was no effusion or 
tenderness to palpation.  X-rays showed mild degenerative 
changes of the medial compartments of the left knee.  

During an October VA general medical examination, the veteran 
was able to flex his knee from zero to 130 degrees and 
completely extend it.  Lachman's and McMurray's tests were 
both negative and no effusion was noted.  The veteran was 
diagnosed with musculoligamentous strain in the left knee.  
The veteran was able to perform two additional flexion 
exercises from zero to 125 degrees each time with mild pain 
but no crepitus was noted.  The veteran had mild weakness and 
mild fatigability.   

In April 2004, the veteran was afforded a final VA joints 
examination.  The veteran continued to complain of left knee 
pain.  He reported occasional swelling.  He denied much 
popping or clicking in the left knee.  The veteran indicated 
that occasionally the left knee felt like it might give out, 
but denied any actual occurrences.  He stated he had flare-
ups in the left knee about once a month.  The examiner noted 
that the veteran had very little DJD of the left knee and 
that x-rays taken by VA in March 2003 showed the left knee 
was normal.  Thus, the examiner stated that whatever DJD was 
present in the left knee was "quite mild."  The veteran had 
negative drawer, Lachman's, and McMurray's tests.  

The medial and lateral collateral ligaments were intact.  The 
veteran had reasonably good tight stability of the left knee.  
There was no effusion or gross amount of discomfort on 
palpation or manipulation of the patella.  The veteran was 
able to flex to 130 degrees and extend to zero degrees.  
DeLuca testing was considered grossly unremarkable.  The 
veteran did express some mild discomfort on flexion on the 
fourth and fifth repetition starting at 115 degrees but was 
able to flex to 130 degrees and extend to zero degrees in all 
five repetitions.  The veteran had no incoordination, 
fatigue, weakness, or endurance issues on flexion.  He had no 
pain, weakness, fatiguing, incoordination, or endurance 
issues on all five repetitions of full extension.  The 
veteran was diagnosed with nonspecific ligamentous strain. 

VA outpatient treatment records dated in 2003 and 2004 were 
negative for complaints or treatment with respect to the left 
knee.  The veteran testified before the Board in November 
2005.  He indicated that weather affected his knee and that 
it would occasionally give out.  However, as noted above, 
there is no objective medical evidence of giving out of the 
left knee joint.  His complaints of left knee pain are 
documented above.

While there was evidence of moderate varus valgus laxity 
noted in 20 degrees of knee flexion upon VA examination in 
March 2003, in April 2004 the medial and lateral collateral 
ligaments were intact.  Thus, the objective medical evidence 
of record does not contain any evidence of severe recurrent 
subluxation or lateral instability of the knee to warrant a 
30 percent rating under diagnostic code 5257.  38 C.F.R. 
§ 4.71a.  

In light of the veteran's credible complaints of pain 
experienced in his left knee contained in various statements 
and testimony, the Board has considered functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the 
Board finds that such pain is already contemplated in a 20 
percent evaluation under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 12 (1996) (38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, are inapplicable to ratings under 
Diagnostic Code 5257 because DC 5257 is not predicated on 
loss of range of motion).

The Board has considered higher ratings under other analogous 
criteria, however; there was no evidence of ankylosis of the 
left knee (diagnostic code 5256), limitation of flexion of 
the leg to 15 degrees (diagnostic code 5260), extension of 
the leg limited to 20 degrees (diagnostic code 5261), or 
impairment of the tibia and fibula with marked knee 
disability (diagnostic code 5262).  38 C.F.R. § 4.71a.  The 
Board also considered VAOPGCPREC 9-04 which allows for 
separate ratings of the same joint under diagnostic code 5260 
(leg, limitation of flexion) and diagnostic code 5261 (leg, 
limitation of extension); however, the veteran does not even 
meet the criteria for a zero percent rating under either 
diagnostic code, i.e. flexion of the leg limited to 60 
degrees or extension limited to 5 degrees.  Id.  

With regard to DJD of the left knee, there is no objective 
medical evidence of involvement of 2 or more major joints or 
2 or more minor joint groups involved, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnsotic 
Codes 5003, 5010.  Further, as noted above, limitation of 
motion of the left knee is noncompensable under diagnostic 
codes 5260 and 5261 and thus, the current 10 percent rating 
is appropriate.  Id.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
chronic ligamentous left knee strain and DJD and its effects 
on his earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  At present, however, there is no 
basis for assignment of an evaluation, to include "staged" 
ratings, other than those noted above.  See Fenderson, 
12 Vet. App. at 125-126.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  The veteran's 
left knee has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The Board 
notes the only surgery performed on the veteran's left knee 
was in 1983.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. at 227.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent from March 19, 2002, for recurrent lumbar disc 
surgeries and a history of lumbosacral strain is denied

Entitlement to a 40 percent rating from August 20, 2003, for 
recurrent lumbar disc surgeries and a history of lumbosacral 
strain is granted subject to the controlling regulations 
governing monetary awards.  

Entitlement to an initial disability rating in excess of 20 
percent for chronic ligamentous strain of the left knee is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for mild DJD of the left knee is denied.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


